DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Interview summary
Examiner conduct a telephonic interview with applicant’s representative Lenisa on 6/10/2022 to discussed about the claimed invention. Examiner’s suggests to amend the claim to clarify that the structure is constructed and programed to be used the specific functions in the claims. However, Applicant’s representative declined Examiner’s suggestion and confirmed that the functional language of the structure is merely intended use of the structure (e.g. temperature sensing device, band controller, microprocessor). 

Claim Objections
Claim 38 is objected to because of the following informalities:  
The limitation “the remote device to display the received sensed temperature on the touch screen” should read the remote device is to display the received sensed temperature on the touch screen.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 38 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 38, the limitation "the remote device to display the received sensed temperature on the touch screen” is insufficient antecedent basis for this limitation in the claim, because both claims 33 and 28 do not introduce a remote device nor a touch screen.
For the purpose of examination, the term "the remote device to display the received sensed temperature on the touch screen” is interpreted to further comprising a remote device including a touch screen, and the remote device is to display the received sensed temperature on the touch screen.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 33-36 and 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over Fonseca (US 2009/0167085) (cited in IDS) in view of Naber (US 2016/0196739) (cited in IDS).

    PNG
    media_image1.png
    347
    482
    media_image1.png
    Greyscale

Regarding claim 33, Fonseca teaches a wireless electric grill system, comprising: 
at least one heating element (heating units 230-236) connected through a triac (triacs 240-246) to a voltage line (power lines L1 and L2); 
a microprocessor (power control system 260) in electronic communication with the triac (triacs 240-246); wherein the microprocessor (power control system 260) is configured to deliver one of a plurality of discrete power levels to the heating element by activating or deactivating the triac (See tables 1-2 and para.[0014] “The power control system 260 controls the power applied to the heating units by controlling the rate at which gate pulses are applied to the triac gate terminals in accordance with power setting selections for each heating unit entered by user actuation of the control and display panel 150.”); 
a controller (control and display panel 150) in electronic communication with the microprocessor (power control system 260);
the microprocessor (power control system 260) is capable to receive a desired target temperature from the controller (control and display panel 150), and to determine an upper temperature band and a lower temperature band, the range between the upper temperature band and the lower temperature band being based on the desired target temperature [Examiner’s note: This is an intended use of the band controller as applicant’s representative pointed out in the interview on 6/10/2020. The power control system 260 is capable to receive a desired target temperature from control and display panel 150, and to determine different power level, which corresponds to the different temperature bands.]
wherein the microprocessor (power control system 260) is to cause delivery of a first discrete power level when the sensed temperature is below the lower temperature band, to cause delivery of a second discrete power level when the sensed temperature is between the lower temperature and the upper temperature band, and to cause delivery of a third discrete power level when the sensed temperature is above the upper temperature band  [Examiner’s note: This is an intended use of the microprocessor as applicant’s representative pointed out in the interview on 6/10/2020. See tables 1-2 and para.[0014], power control system 260 is capable to cause delivery different power levels.]
Fonseca does not explicitly teach at least one temperature sensing device for measuring a sensed temperature at a position in an electric grill, the temperature sensing device to electronically communicate the sensed temperature to the microprocessor; a wireless controller in electronic communication with the microprocessor; and a band controller in electronic commutation with the microprocessor and the wireless controller, the band controller to receive a desired target temperature from the wireless controller, and to determine an upper temperature band and a lower temperature band, the range between the upper temperature band and the lower temperature band being based on the desired target temperature;
However, Naber teaches in the same field of endeavor of a controller, comprising at least one temperature sensing device (temperature probe 102) for measuring a sensed temperature at a position in an electric grill [Examiner’s note: The electric grill is merely a structure that associate with the temperature sensing device according to the claim language. The temperature probe 102 is configure to measure a temperature, and it is capable to measure a temperature at position in an electric grill.], the temperature sensing device (temperature probe 102) to electronically communicate the sensed temperature to a microprocessor (control system, see para.[0021]; see figs.1-3, the temperature probe 102 is capable to electronically communicate the sensed temperature to the control system via transmitters/receiver 110 and 114); a wireless controller (display panel 120) in electronic communication with the microprocessor (control system; see para.[0021] “Wireless transmitter/receiver 110 may incorporate a display panel 120 on which temperature indications may be displayed. Display panel 120 may be a touch panel type display and as such may incorporate portions such as touch area 122 that are designed to toggle display panel 120 to an input screen configuration allowing user input to wireless transmitter/receiver 110... A wireless transmitter/receiver 114 is connected to the cooktop's control system (not separately illustrated) by way of a connector 118.”); and 
a band controller (transmitter/receiver 210) in electronic commutation with the microprocessor (control system) and the wireless controller (display panel 120) (See para.[0026] “a transmitter/receiver 210 (illustrated as transmitter/receiver 110 in FIG. 1) in accordance with the present subject matter. As illustrated in FIG. 2, a probe 202 may be connected by way of a jack 204 to an input/output (I/O) board 206 which, in turn, is connected to a communications board 208, both of which are mounted within housing 230 and configured to provide WiFi communications among wireless transmitter/receivers 114, smart device 140, and/or router 150. Jack 204 may be mounted to housing 230 to enable disconnection, replacement, or substitution of probe 202. In an alternate configuration, probe 202 may be wired directly to I/O board 206. Input/out (I/O) board 206 may also include a display screen such as display 120 (FIG. 1) to display temperature readings or other indications as well as providing user input capabilities such as the previously mentioned touch input capability of display 120.”), the band controller (transmitter/receiver 210) to receive a desired target temperature from the wireless controller (display panel 120), and to determine an upper temperature band and a lower temperature band, the range between the upper temperature band and the lower temperature band being based on the desired target temperature (The transmitter/receiver 210 is capable to a desired target temperature from the wireless controller, and to determine a temperature higher than the desired target temperature and a temperature lower than the desired target temperature.)

    PNG
    media_image2.png
    413
    650
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    369
    387
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    389
    251
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to modify Fonseca with Naber by adding/modifying the micro controller and controller of Fonseca with the microprocessor, band controller and wire controller of Naber, in order to the consumer with enhanced operational control of the appliance without requiring that modifications be made to the appliance or the appliance's own on board user interface (UI) (para.[0005] of Naber).

Regarding claim 34, Fonseca does not explicitly teach a remote device in wireless communication with the electric grill.
However, Naber teaches a remote device (smart device 140) in wireless communication with the electric grill (See para.[0022] “smart device 140 may correspond to a smartphone, a tablet device, a personal computer (PC), a stand-alone device, or any such similar device capable of running a cooking control program and communicating wirelessly with other devices.” Hence smart device 140 is capable to communicate with an electric grill).
It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to modify Fonseca with Naber by adding/modifying the system of Fonseca with a remote device as taught by Naber, in order to the consumer with enhanced operational control of the appliance without requiring that modifications be made to the appliance or the appliance's own on board user interface (UI) (para.[0005] of Naber).

Regarding claim 35, the modification of Fonseca and Naber teaches the remote device (smart device 140 of Naber) includes a display and a user input device (smart device 140 comprise a touch screen 142, which inherently including a display and a user input device.)

Regarding claim 36, the modification of Fonseca and Naber teaches the remote device (smart device 140 of Naber) is a cell phone (see para.[0022] of Naber, “smart device 140 may correspond to a smartphone”) with a touch screen (touch screen 142), and the touch screen (touch screen 142) is to receive a user input representing one or more target temperatures and to wirelessly communicate said one or more target temperatures to the electric grill via the wireless controller  [Examiner’s note: This is an intended use of the touch screen as applicant’s representative pointed out in the interview on 6/10/2020. The touch screen 142 is capable to receive data from user including temperature, see paras.[0022]-[0023].]

Regarding claim 38, the modification of Fonseca and Naber teaches the electric grill is to wirelessly transmit the sensed temperature to a remote device [Examiner’s note: The electric grill is not positively recited as a part of the invention, and it is merely a structure that associate with the temperature sensing device according to the claim language. Therefore, the electric grill does not further limit the claimed invention.], and the remote device (smart device 140 of Naber) to display the received sensed temperature on the touch screen  [Examiner’s note: This is an intended use of the touch screen as applicant’s representative pointed out in the interview on 6/10/2020. The touch screen 142 is capable to display a sensed temperature, see paras.[0022]-[0023].]

Regarding claim 39, Fonseca teaches the first discrete power level is 100%, the second discrete power level is 50%, and the third discrete power level is 0% (See para.[0014] “Power control system 260 is arranged to operate each heating unit at one of a plurality of discrete power levels.” Hence the power control system is capable to apply any power level from 0%-100%).

Allowable Subject Matter
Claim 37 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Reference Fonseca and Naber are the closest prior art. Fonseca and Naber alone or in combination does not teach every limitation in claim 37.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS Q LIU whose telephone number is (571)272-8241. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRIS Q LIU/Examiner, Art Unit 3761